DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claims Status
                    Claims 1-9 and 13-20 are currently pending in the application.
                    Claims 10-12 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9 and 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2012/0230652 A1 to Mirsky et al in view of US 2002/0083439 A1 to Eldering, and further in view of US 2014/0282671 A1 to McMillan.
As to claim 1,  Mirsky discloses a set-top box (see fig.2) comprising: a housing securing a signal input, a signal output, a processor, a memory, and a storage therein; a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, and the storage (see fig.2, page.3, ¶0045-¶0047); the signal input configured to receive a source signal from an external source, the source signal including a stream of network programming having a plurality of time slots interposed therein; the signal output configured to forward a fully tuned signal to a display (see fig.1-2, page.1, ¶0011,¶0025, ¶0041); and the memory accessible to the processor, the see fig.1-2), cause the processor to: receive a schedule from a server, the schedule including a listing of the plurality of time slots, store the schedule at the set-top box, receive content relative to a designated time slot from the server according to the schedule (page.3, ¶0049-¶0050, ¶0038,¶0055), receive network programming on the signal input and forward the network programming to the display via the signal output(see fig.1, page.1,¶0011,¶0025, ¶0041), interpose the content at the designated time slot within the network programming and forward the interposed content to the display via the signal output, and following the forwarding of the interposed content, receive network programming on the signal input and forward the network programming to the display via the signal output (see fig.6, page.3, ¶0060-¶0063).
Mirsky does not explicitly discloses wherein the schedule further comprises identification of a particular content associated with each of the plurality of time slots.
Eldering discloses wherein the schedule further comprises identification of a particular content associated with each of the plurality of time slots (see fig.2-3; page.4, ¶0049-¶0050), store the received content, at the set-top box, in a queue for insertion into the designated time slot within the network programming (see fig.2-3; page.2, ¶0029,¶0035, ¶0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mirsky with the teaching as taught by Eldering in order to inserting targeted advertisements into television program channel according to the ad insertion schedule.

McMillan discloses detect signaling data indicative of the designated time slot within the network programming, wherein the signaling data comprises at least one of visual indicator and a digital indicator (page.6, ¶0053-¶0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mirsky and Eldering with the teaching as taught by McMillan in order to provide non-programing media content (ex. commercials) to the users based on indication of a frame-accurate insertion point in the digital media stream.
As to claim 2, Mirsky further discloses wherein the content further comprises an advertisement (page.2, ¶0037-¶0038).
As to claim 3, Mirsky further discloses wherein the content further comprises a first advertisement substituting for a second advertisement within the network programming (page.2, ¶0037).
As to claim 4, Mirsky further discloses wherein the content further comprises non-advertising content (page.2, ¶0025).
As to claim 8, Mirsky further discloses wherein the processor-executable instructions further comprise instructions that, when executed, cause the processor to fetch content relative to a designated time slot from the server according to the schedule (page.3, ¶0049-¶0050).
As to claim 9, Mirsky further discloses wherein the processor-executable instructions further comprise instructions that, when executed, cause the processor to receive content sent from the server relative to a designated time slot from the server according to the schedule (page.3, ¶0049-¶0050).
As to claim 13, Mirsky further discloses wherein the schedule further comprises the time of each of the plurality of time slots (page.3, ¶0048-¶0050).
As to claim 14, Mirsky further discloses wherein the processor-executable instructions further comprise instructions that, when executed, cause the processor to interpose, by way of splicing, the content at the designated time slot within the network programming and forward the interposed content to the display via the signal output (page.3, ¶0060-¶0063).
As to claim 15, Mirsky further discloses wherein the network programming further comprises media selected from the group consisting of audio media and audiovisual media (see fig.3, page.3, ¶0051).
As to claim 16, Mirsky further discloses wherein the display further comprises a device selected from the group consisting of electronic visual display devices and televisions (see fig.1, page.3, ¶0041).
As to claim 17, Mirsky further discloses housing further comprises a housing-dongle securing the signal input, the television processor, the memory, the storage, and a wireless transceiver therewith (see fig.1-2; page.3, ¶0041, ¶0044-¶0047).
As to claim 18, Mirsky further discloses wherein the processor and the memory are distributed through the housing-dongle combination (see fig.2; page.3, ¶0045-¶0047).
As to claim 20, Mirsky discloses a set-top box (see fig.1-2) comprising: a housing securing a signal input, a signal output, a processor, a memory, and a storage therein; a busing architecture communicatively interconnecting the signal input, the signal output, the processor, the memory, and the storage(see fig.2; page.3, ¶0045-¶0047); the signal input configured to receive a source signal from an external source, the source signal including a stream of network programming having a plurality of time slots interposed therein, the plurality of time slots indicating a respective plurality of advertisements within the network programming; the signal output configured to forward a fully tuned signal to a display (see fig.1-2; page.1, ¶0011,¶0025, ¶0041); and the memory accessible to the processor, the memory including processor-executable instructions that, when executed (see fig.1-2), cause the processor to: receive a schedule from a server, the schedule including a listing of the plurality of time slots, store the schedule at the set-top box, receive content relative to a designated time slot from the server according to the schedule (page.3, ¶0049-¶0050, ¶0038,¶0055), receive network programming on the signal input and forward the network programming to the display via the signal output (see fig.1; page.1,¶0011,¶0025, ¶0041), interpose, by way of splicing, the content at the designated time slot within the network programming and forward the interposed content to the display via the signal output, and following the forwarding of the interposed content, receive network programming on the signal input and forward the network programming to the display via the signal output (see fig.6; page.3, ¶0060-¶0063).
Mirsky does not explicitly discloses wherein the schedule further comprises identification of a particular content associated with each of the plurality of time slots.
see fig.2-3; page.4, ¶0049-¶0050), store the received content, at the set-top box, in a queue for insertion into the designated time slot within the network programming (see fig.2-3; page.2, ¶0029,¶0035, ¶0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mirsky with the teaching as taught by Eldering in order to inserting targeted advertisements into television program channel according to the ad insertion schedule.
Mirsky and Eldering  do not explicitly discloses detect signaling data indicative of the designated time slot within the network programming, wherein the signaling data comprises at least one of an audio indicator, visual indicator , visual indicator, and a digital indicator.
McMillan discloses detect signaling data indicative of the designated time slot within the network programming, wherein the signaling data comprises at least one of an audio indicator, visual indicator, visual indicator, and a digital indicator (page.6, ¶0053-¶0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mirsky and Eldering with the teaching as taught by McMillan in order to provide non-programing media content (ex. commercials) to the users based on indication of a frame-accurate insertion point in the digital media stream.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2012/0230652 A1 to Mirsky et al in view of US 2002/0083439 A1 to Eldering, and further in view of US 2014/0282671 A1 to McMillan, and further in view of US 2007/0266400 A1 to Rogers et al.
As to claim 7, Mirsky, Eldering and McMillan do not explicitly discloses wherein the plurality of time slots further comprise a plurality of local advertising time slots.
Rogers further discloses wherein the plurality of time slots further comprise a plurality of local advertising time slots (page.3, ¶0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mirsky, Eldering and McMillan with the teaching as taught by Rogers in order to insert local commercial that is appropriate for the television program and the user.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2012/0230652 A1 to Mirsky et al in view of US Patent No 9510025 B1 to Einarsson, and further in view of US 2014/0282671 A1 to McMillan, and further in view of US 2002/0083439 A1 to Eldering.
As to claim 19, Mirsky discloses a set-top box (see fig.2) comprising: a housing securing a signal input, a signal output, a processor, a memory, and a storage therein; a busing architecture communicatively interconnecting the signal input, the signal output, see fig.2, page.3, ¶0045-¶0047); the signal input configured to receive a source signal from an external source, the source signal including a stream of network programming having a plurality of time slots interposed therein; the signal output configured to forward a fully tuned signal to a display(see fig.1-2, page.1, ¶0011,¶0025, ¶0041); and the memory accessible to the processor, the memory including processor-executable instructions that, when executed (see fig.1-2), cause the processor to:  receive network programming on the signal input and forward the network programming to the display via the signal output (see fig.1, page.1,¶0011,¶0025, ¶0041), interpose the content at the designated time slot within the network programming and forward the interposed content to the display via the signal output, and following the forwarding of the interposed content, receive network programming on the signal input and forward the network programming to the display via the signal output (see fig.6, page.3, ¶0060-¶0063).
Mirsky does not explicitly discloses detect signaling data indicative of a designated time slot within the network programming, receive content in real-time from a server.
Einarsson discloses detect signaling data indicative of a designated time slot within the network programming, receive content in real-time from a server (see fig.5; col.14, ll.46-56 and see fig.7; col.16, ll.57-col.17, ll.8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mirsky with the teaching as taught by Einarsson in order to provide a series of ads upon reaching the designated time period to the viewer’s more effectively.

McMillan discloses wherein the signaling data comprises at least one of an audio indicator, visual indicator, visual indicator, and a digital indicator (page.6, ¶0053-¶0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mirsky and Einarsson with the teaching as taught by McMillan in order to provide non-programing media content (ex. commercials) to the users based on indication of a frame-accurate insertion point in the digital media stream.
Mirsky, Einarsson and McMillan do not discloses store the received content, at the set-top box, in a queue for insertion into the designated time slot within the network programming.
Eldering discloses store the received content, at the set-top box, in a queue for insertion into the designated time slot within the network programming (see fig.2-3; page.2, ¶0029,¶0035, ¶0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mirsky, Einarsson and McMillan with the teaching as taught by Eldering in order to inserting targeted advertisements into television program channel according to the ad insertion schedule.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2012/0230652 A1 to Mirsky et al in view of US 2002/0083439 A1 to Eldering, and further in view of US 2014/0282671 A1 to McMillan, and further in view of US Patent Pub No 2006/0107293 A1 to Ma et al.
As to claim 5, Mirsky, Eldering and McMillan do not explicitly discloses wherein the content further comprises non-advertising content relating to a hospitality establishment.
Ma discloses wherein the content further comprises non-advertising content relating to a hospitality establishment (page.1, ¶0014-¶0016).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mirsky, Eldering and McMillan with the teaching as taught by Ma in order to distributing stored multimedia content selections to one or more display device communicatively coupled to the multimedia storage device.
As to claim 6, Ma further discloses wherein the hospitality establishment is selected from the group consisting of furnished multi-family residences, dormitories, lodging establishments, hotels, hospitals, and multi-unit environments (page.1, ¶0014-¶0016).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6487721 B1 to Safadi discloses an apparatus and method for digital advertisements insertion in a bitstream.
US 2009/0217318 A1 to VerSteeg et al discloses IP-based stream splicing with content-specific points. 
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571)-2727519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MULUGETA A. MENGESHA

Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424